Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Steven Hurles, Registration No. 69,478, on 22 February 2022.

The application has been amended as follows: 
To claim 1: 
At lines 7-9, replace “the clock signals being associated with a point during the program operation which is a fixed time before peak current demand” with “each clock signal being associated with a time point, which is a fixed time before peak current demand during the program operation of a corresponding memory die”.
At line 11, delete “have”. 
At line 13, insert “corresponding program” before “operation”. 
At lines 13-14, insert “the corresponding program operation of” before “at least one other of the memory dies”.  
At line 15, replace “a threshold time” with “the threshold time”. 
To claim 2: 
At line 2, insert “value” after “the count”. 
To claim 3: 
At line 2, replace “counting to the threshold” with “counting out the threshold”. 
To claim 6: 
At line 1, replace “wherein the controller” with “wherein, for each memory die, the controller”. 
To claim 7: 
At line 2, replace “the loop value” with “the corresponding loop count”. 
At line 2, replace, “the clock signals” with “the corresponding clock signal”. 
To claim 10: 
At lines 4-5, replace “a second delay for the second memory die with the first delay being different than the second delay” with “a second delay, and the first delay is different than the second delay”. 
To claim 11: 
At lines 3-5, replace “a clock signal that indicates a programming operation at one of the plurality of memory dies" with “clock signals that each indicate a programming operation at a corresponding memory die of the plurality of memory dies”. 
At line 8, insert “the” before “clock signals”. 
At lines 9-10, replace “the clock signals being associated with a point during the programming operation which is a fixed time before peak current demand” with “each clock signal being associated with a time point, which is a fixed time before peak current demand during the programming operation of the corresponding memory die”.  
At line 11, insert “the” before “clock signals”. 
At line 13, insert “the” before “clock signals”. 
At line 16, insert “the” before “clock signals”. 
At line 17, insert “corresponding program” before “operation”. 
At line 18, insert “the corresponding program operation of” before “at least one other memory die”. 
To claim 12: 
At line 2, replace “counted of the number of clock signals” with “counted number of the clock signals”. 
To claim 15: 
At line 1, insert “for each memory die” after “the loop count”. 
To claim 17: 
At lines 4-6, replace “the clock signal being associated with a point during a programming operation which is a fixed time before peak current demand” with “each clock signal being associated with a time point, which is a fixed time before peak current demand during a programming operation of a corresponding memory die of the plurality of memory dies”. 
At line 8, insert “the” before “clock signals”. 
At line 10, insert “corresponding program” before “operation”. 
At line 11, insert “the corresponding program operation of” before “at least one other memory die”. 
To claim 18: 
At line 2, insert “value” after “the count”. 
To claim 19: 
At line 2, replace “counting to the threshold” with “counting out the threshold”. 

Allowable Subject Matter
Claims 1-8, 10-15 and 17-20 are allowed as amended by Examiner’s Amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (The cited references are noted for teaching solutions to similar problems solved by Applicants invention. However, the cited references do not teach or make obvious the limitations of the claimed invention.)
US Patent Application Pub. No. US 2020/0042238 A1 (Jung) teaches that before entering a period of peak current, the operations are suspended and are suspended and not continued until the operation is scheduled to be resumed by a power manager [Fig. 3] [0041].
US Patent Application Pub. No. US 2019/0114099 A1 (Jeon) teaches that memory planes output a signal when they enter a peak power interval [0006]. The operations of the memory planes are only suspended a memory plane has already entered a peak power interval [Fig. 14]. 
US Patent Application Pub. No. US 2021/0055772 A1 (Guo) teaches that an operation may be paused when a calculated expected power consumption of operations exceeds a current budget [Figs. 10A-10B] [0085-0089]. 
US Patent Application Pub. No. US 2018/0268881 A1 (Sugahara) teaches that operations of different memory chips automatically wait before performing a peak power operation until they are given permission (via a Go instruction) to operate so that only M overlapping peak currents are generated by the memory die [0042-0050].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139